Citation Nr: 1241675	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-34 794 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus type II due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to November 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The January 2009 decision denied reopening the claim for service connection for hearing loss and the February 2011 decision reopened and then denied the claim for service connection for diabetes. 

The record raises the issue of entitlement to service connection for tinnitus.  See May 2009 notice of disagreement and July 2010 VA examination report.  This issue has not been addressed by the RO.  The Board REFERS such issue to the RO for appropriate action.

The issue of entitlement to service connection for diabetes mellitus type II due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  That decision is now final.

2.  The evidence associated with the claims file subsequent to the December 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.   

3.  In a June 2009 rating decision, the RO denied a claim of entitlement to service connection for diabetes mellitus type II due to herbicide exposure.  That decision is now final.

4.  The evidence associated with the claims file subsequent to the June 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus type II due to herbicide exposure and raises a reasonable possibility of substantiating the claim.   

5.  The current bilateral hearing loss is causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2012).

2.  The criteria for reopening the claim for service connection for diabetes mellitus type II due to herbicide exposure have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2012).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Sufficient evidence is of record to reopen the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and a diabetes mellitus type II disability.  Regarding the bilateral hearing loss disability, the Board is granting in full the benefit sought on appeal.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.  

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for a bilateral hearing loss disability.  Service connection for such disability was first denied by the RO in a December 1998 rating decision.  The Veteran also is claiming service connection for a diabetes mellitus type II disability.  Service connection for such disability was first denied by the RO in a June 2009 rating decision.  These rating decisions were not appealed and are final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran's subsequent request to reopen his claim of entitlement to service connection for a bilateral hearing loss disability was denied by the RO in a January 2009 rating decision.  In a February 2011 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a diabetes mellitus type II disability.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 

38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The requirement that new and material evidence raise a reasonable possibility of substantiating the claim is a very low threshold and should be read as enabling reopening, rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Bilateral Hearing Loss

The Veteran's private audiologist submitted a letter dated in October 2008, indicating that the Veteran's case history was positive for progressive hearing loss due to noise exposure associated with his military service.  She confirmed the Veteran's current diagnosis of bilateral hearing loss based on a September 2008 audiological evaluation that she performed.  She noted the Veteran's service as an artillery officer and artillery liaison officer, including his service on helicopter missions in Vietnam, as well as his frequent exposure to loud noise while involved in gunnery operations in the U.S., Korea, Germany, and Vietnam.  She further noted that the whine and static the Veteran experienced associated with the wearing of a headset while flying up to eight hours per day in a helicopter may have contributed to his hearing loss.  Based upon the Veteran's case history and examination findings, she concluded that it was more likely than not that the Veteran's current bilateral hearing loss was due to noise exposure he experienced during service.  This letter strongly suggest a relationship between a current diagnosis and possible in-service noise exposure, which were not of record at the time of the December 1998 rating decision and address an unestablished fact.    

The evidence received since the December 1998 rating decision is new and material and reopening the claim is warranted.  

Diabetes Mellitus Type II

New evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   A VA outpatient treatment record dated in October 2010, which includes an active problem list, notes a diagnosis of diabetes mellitus type II, without complication, as of late January 2009.  The January 2009 VA notation of a diagnosis of diabetes mellitus type II, 
which was not of record at the time of the June 2009 rating decision, as well as the Veteran's previously confirmed service in the Republic of Vietnam during the Vietnam Era (and conceded exposure to Agent Orange) addresses an unestablished fact.  This diagnosis raises a reasonable possibility that the Veteran's current disability is related to service.   

The evidence received since the June 2009 rating decision is new and material and reopening the claim is warranted.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  Service connection is not precluded simply because the regulation's requirements were first met after service.  


   Bilateral Hearing Loss
    
The Veteran contends that he currently suffers from bilateral hearing loss which he sustained in service due to noise exposure as a result of his military occupational specialty (MOS), artillery officer and artillery liaison officer.  Specifically, he asserts that his hearing loss had its onset in service, due to weapons training in Korea as a safety officer; in Vietnam as a forward observer and due to constant mortar fire; in Vietnam due to flying in UH 1 helicopters on a daily basis and wearing a headset, which exposed him to static and engine whine noise; and in Germany as a safety officer, which exposed him to artillery pierce firing.  See October 2008 informal claim, August 2010 VA Form 9, and March 2012 statement from the Veteran.    

The Veteran's service treatment records include the report of a February 1964 induction physical examination, which was negative for complaints, treatment, or a diagnosis of any kind of hearing disorder.  The examination report demonstrates that the Veteran's hearing bilaterally was evaluated as normal upon entry into service, as shown by the results of the audiometric report, which reveals the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-5
       5
LEFT
       -10
       -10
5
5
     -5

       The Veteran's August 1976 separation physical examination report was negative for complaints, treatment, or a diagnosis of a hearing condition; however, audiometric testing revealed some amount of hearing loss bilaterally, as demonstrated by the audiogram, as there was clearly an upward shift in puretone thresholds, even considering the shift from ASA to ISO units from the time of the entrance examination until the time of the discharge examination: 







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10

15
LEFT
10
5
20

        15

A post-service private treatment record and opinion letter from B.N., CCC-A, dated in October 2008 notes that the Veteran was examined and evaluated for hearing loss in September 2008.  B.N. indicated that audiometric testing revealed moderate to severe sensorineural hearing loss.  B.N. opined that, based on the Veteran's case history and audiometric test findings, it was more likely than not that the Veteran's current hearing loss disability was due to noise exposure he experienced in service.  

In providing the opinion, B.N. stated that the Veteran served is the U.S. Army as an artillery officer and artillery liaison officer, to include participating in helicopter missions in Vietnam.  B.N. further reported that the Veteran was frequently exposed to loud environmental noise while involved in gunnery operations during service and while located in Korea, Germany, and Vietnam.  B.N. reported that the whine and static associated with the wearing of a headset while in helicopters for up to eight hours per day may have also contributed to his current hearing loss.  

The Veteran was afforded a VA examination in July 2010, during which he reported a history of military noise exposure due to artillery, mortars, helicopters, and gunfire.  He denied any post-service noise exposure, indicating that he worked in financial consulting post-discharge from service.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed bilateral high frequency sensorineural hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss disability was less likely than not caused by or a result of noise exposure in service.  In providing the opinion, the examiner stated that a review of the service treatment records did not reveal a significant threshold shift when comparing audiometric thresholds obtained on the Veteran's enlistment examination physical to those obtained on his separation physical.  The examiner stated that the Veteran's hearing was normal in both ears at the time of enlistment and separation, concluding, that the current hearing loss was unlikely related to noise exposure in service.  

The Board must weigh the VA and private medical opinions of record to determine which is the most probative to the question of whether there is a relationship between the Veteran's current bilateral hearing loss disability and his service.  

B.N.'s October 2008 private opinion letter and the accompanying audiometric evaluation support the Veteran's claim.  Although B.N. did not review the Veteran's claims file, she noted the Veteran's past history of noise exposure in service, and provided a detailed description of the Veteran's MOS's in service when his hearing loss began, as the Veteran was involved in helicopter missions that flew over Vietnam, as well as gunnery operations as an artillery officer.  B.N.'s opinion is based upon an accurate assessment of the Veteran's service treatment records, as his separation physical examination report demonstrates that he underwent an  upward shift in puretone thresholds since his entry into service.  B.N.'s opinion letter considered the Veteran's lay statements regarding his exposure to noise during service.  Further, B.N.'s opinion included an explanation of the medical principles that support the opinion that the Veteran's current hearing loss is the result of noise exposure during his service.

The Board finds the July 2010 VA examination report to be of no probative value for a host of reasons.  First, the basis of the negative opinion, in significant part, appears to be that the Veteran's hearing was noted to be "normal" upon separation from service.  Although the examiner indicated that he reviewed the Veteran's claims file and noted a shift in puretone thresholds, he failed to discuss the significance of such, and deemed the shift on separation to be insignificant when compared to audiometric testing upon induction, without explanation .  

Moreover, the examiner indicated that he did not review any private records when, in fact, the October 2008 private opinion letter had been a part of the claims file for a year and several months prior to the July 2010 VA examination.  Thus, the examiner's opinion did not consider the relevant  evidence of record.    

Finally, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure; that such condition began during service, subsequent to several years of working as an artillery officer and artillery liaison officer, where he was exposed to mortars, gunfire, and aircraft engine noise.  

The Board finds the October 2008 private opinion from B.N., the Veteran's private audiologist, the most probative.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the Veteran's reported medical history.  Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving as an artillery officer and artillery liaison officer, is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also the Veteran's service personnel records.    

Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for diabetes mellitus type II is reopened; the appeal is granted to this extent only.  

Service connection for bilateral hearing loss is granted. 


REMAND  

The Veteran contends that he currently has diabetes mellitus type II due to exposure to herbicides during his service in Vietnam.  

If the veteran was exposed to an herbicide agent during service, certain diseases, including Type II diabetes, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Veteran's service in the Republic of Vietnam during the Vietnam Era has been confirmed; however, the record does not contain a current diagnosis of diabetes mellitus type II.  

While the Veteran's VA outpatient treatment record dated in October 2010 includes an active problem list, noting a diagnosis of diabetes mellitus type II, without complication as of late January 2009, the December 2010 VA examination report demonstrates that upon examination, there was no pathology to render a current diagnosis of diabetes mellitus type II.  

In his April 2012 substantive appeal, the Veteran reported that he was scheduled for lab work at the VA clinic later that same month for his claimed diabetes mellitus type II disability.  He further reported that his previous lab work demonstrates a diagnosis of pre-diabetes, and stated that his condition has simply gotten worse.     

There is no indication that a request or attempt to obtain the aforementioned VA outpatient treatment records took place. 

Accordingly, under 38 C.F.R. § 3.159(c)(1) VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  VA must attempt to obtain the Veteran's VA outpatient treatment records from the VA Medical Center (VAMC) at San Antonio, Texas, from December 2010 to the present.  See Bell v. Derwinski, 2 Vet.App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action necessary to obtain and associate with the claims file all treatment records from the VAMC at San Antonio, Texas from December 2010 to the present.

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the records cannot be obtained, a letter must be sent to the Veteran informing him of this fact.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


